DETAILED ACTION
This office action is in response to the amendment filed on 09/27/2021. Claims 1, 11 and 20 have been amended and claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video content using motion compensation interpolation.
Prior art:
Jung (US 2018/0288417) 
Zhang (US 9,596,465)
	The closest prior art Jung, paragraph 162 discloses the encoding unit 53 may request a reconstructed image associated with the resolution of the encoding target picture to the reconstructed image generation unit 55.  Accordingly, the reconstructed image generation unit 55 may generate a reconstructed image (i.e. second reference picture) by transforming (for example, 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “wherein the band-pass filter has a kernel function based on a ratio between the resolutions of the target picture and the reference picture; and processing a block of the target picture using the reference block”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481